Title: To George Washington from John Eager Howard, 23 January 1789
From: Howard, John Eager
To: Washington, George



Sir,
Annapolis [Md.] Jany 23. 1789

I have the honor to inclose a proclamation which will inform you of the result of the late elections in this state. The federal ticket has been carried by a very large majority. Knowing that this circumstance will give you pleasure I have taken the earliest opportunity of communicating it. One circumstance I will add that in the county which bears your name out of 1164 taken there was not one for the antifederal ticket. I am, Sir, Yr most obt sert

J.E. Howard

